UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7412



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARSON DARRELL RODGERS,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-02-374; CA-04-498-1)


Submitted:   February 16, 2005             Decided:   March 8, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Carson Darrell Rodgers, Appellant Pro Se. Michael Francis Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Carson Darrell Rodgers appeals from a district court

order adopting the magistrate judge’s order to deny Rodgers leave

to exceed that court’s twenty-page limit on his brief in support of

his § 28 U.S.C. § 2255 (2000) motion.       We dismiss the appeal for

lack of jurisdiction because the order is not appealable.             This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2000), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).     The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.

           We dismiss the appeal as interlocutory. We dispense with

oral   argument   because   the   facts   and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               DISMISSED




                                  - 2 -